CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Notes $$4,459,411.95 $511.05 PRICING SUPPLEMENT NO. 333 Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-177923 Dated April 20, 2012 JPMorgan Chase & Co. Trigger Yield Optimization Notes $2,177,995.10 Linked to the common stock of Las Vegas Sands Corp. due on April 26, 2013 $847,924.16 Linked to the common stock of Jabil Circuit, Inc. due on April 26, 2013 $822,761.17 Linked to the common stock of The Interpublic Group of Companies, Inc. due on April 26, 2013 $610,731.52 Linked to the Cablevision NY Group (CNYG) Class A common stock of Cablevision Systems Corporation due on April 26, 2013 Investment Description Trigger Yield Optimization Notes are unsecured and unsubordinated notes issued by JPMorgan Chase & Co. (JPMorgan Chase) (each a Note and collectively, the Notes) linked to the performance of the common stock of a specific company (the Underlying Stock). The issue price of each Note will be equal to the closing price of one share of the applicable Underlying Stock on the Trade Date. On a monthly basis, JPMorgan Chase will pay you a coupon regardless of the performance of the applicable Underlying Stock. At maturity, JPMorgan Chase will either pay you the principal amount per Note or, if the closing price of one share of the applicable Underlying Stock on the Final Valuation Date is below the specified Trigger Price, JPMorgan Chase will deliver to you one share of the applicable Underlying Stock per Note (subject to adjustments in the case of certain corporate events described in the accompanying Trigger Yield Optimization Notes product supplement no. UBS-1-I under General Terms of Notes  Anti-Dilution Adjustments, in the sole discretion of the calculation agent). Investing in the Notes involves significant risks.
